Case 2:19-cv-00849-SPC-NPM Document 59 Filed 06/19/20 Page 1 of 2 PageID 305



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

IVETTE ESTRADA RABELO,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-849-FtM-38NPM

W.S. BADCOCK CORPORATION,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant W.S. Badcock Corporation’s Motion to Strike

Plaintiff’s Motion for Partial Summary Judgment. (Doc. 58). Plaintiff Ivette Estrada

Rabelo sues Defendant for violating the Fair Credit Reporting Act (“FCRA”). Because of

the nature of this case, the Court has issued the FCRA Fast-Track Scheduling Order that

is tailored to meet the circumstances of this case. Under the Scheduling Order, discovery

is stayed (with limited exceptions) and the parties are set to mediate on June 30. If the

parties do not settle, then they must file a case management report and a “joint notice

outlining the legal issues to be resolved at summary judgment and/or the factual matters

for trial.” (Doc. 34 at 6). The Court issued the FCRA Fast-Track Scheduling Order to be

“consistent with the just, speedy, and inexpensive administrative of justice” under Federal

Rule of Civil Procedure 1. (Doc. 34 at 1).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00849-SPC-NPM Document 59 Filed 06/19/20 Page 2 of 2 PageID 306



      As currently set, if this case does not settle at mediation, Defendant’s response to

Plaintiff’s motion for partial summary judgment is due the next day. Due that same day

is the parties’ case management report and joint notice on the issues for summary

judgment and trial. The Court thus finds Rule 1 not to be served by requiring Defendant

to respond to the motion for partial summary judgment by the current deadline. Per the

Court’s inherent authority to manage its docket, the Court will deny without prejudice

Plaintiff’s motion to be filed after the parties attend mediation and complete the FCRA

Fast-Track Scheduling Order. But the Court reminds both parties that it limits each side

to one motion for summary judgment absent leave of Court.

      Accordingly, it is now

      ORDERED:

      Defendant W.S. Badcock Corporation’s Motion to Strike Plaintiff’s Motion for

Partial Summary Judgment (Doc. 58) is GRANTED to the extent that the Court denies

without prejudice Plaintiff’s Motion for Partial Summary judgment (Doc. 55).

      DONE and ORDERED in Fort Myers, Florida this 19th day of June 2020.




Copies: All Parties of Record




                                           2
